 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 1 of 8 PageID 1



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA

                                 Case No. _______________________


LATASIA M. HARPER, and
LAMAR A. HOWARD, and
all others similarly situated,

       Plaintiffs,

vs.                                                                Collective Action

OVATIONS FOOD SERVICES, L.P.,
a Foreign Limited Partnership, d/b/a
Spectra Food Services & Hospitality,

       Defendant.
                                             /

                                          COMPLAINT

                                        INTRODUCTION

       1.      This is a collective action brought pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. §§ 201 – 219 (hereinafter “FLSA”), to recover unpaid overtime wages and

unpaid regular wages on behalf of Plaintiffs LATASIA M. HARPER (hereinafter “HARPER”),

LAMAR A. HOWARD (hereinafter “HOWARD”) (hereinafter collectively “Plaintiffs”), and all

others similarly-situated to them who were formerly, or are currently, employed as hourly paid

employees by Defendant OVATIONS FOOD SERVICES, L.P., d/b/a SPECTRA FOOD

SERVICES & HOSPITALITY (hereinafter referred to as “Defendant” or “SPECTRA”).

       2.      Defendant employs these employees within the Middle District of Florida to

perform various tasks in furtherance of the operation of their food services that it provides for

Spectrum Stadium.




                                                 1
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 2 of 8 PageID 2



       3.      Throughout the liability period, Defendant has owned and operated a company

known as SPECTRA FOOD SERVICES & HOSPITALITY, within the Middle District of

Florida.

       4.      For at least the past three years prior to the filing of this complaint and continuing

(hereinafter “Liability Period”), Defendant has had policies and practices in place to systemically

shave time off of its employee’s compensable hours worked solely designed to reduce labor costs

and avoid payment of overtime at the expense of its employees. Specifically, Defendant’s upper

management accesses employees’ clock in and clock out times and systemically manipulates

those computerized records to reflect less time than the employee has actually worked.

       5.      Pursuant to the FLSA, Plaintiffs, on behalf of themselves and all others similarly

situated to them who were formerly, or are currently, employed as hourly paid employees for

Defendant during the liability period, seeks unpaid overtime wages, unpaid regular wages,

liquidated damages or pre-judgment interest, post-judgment interest and attorneys’ fees and costs

from Defendant.

       6.      Plaintiffs will request the Court to authorize concurrent notice to all hourly paid

employees who are employed by Defendant or who were so employed during the liability period,

informing them of the pendency of this action and their right to opt into this lawsuit pursuant to

the FLSA, 29 U.S.C. § 216(b).

                                        JURISDICTION

       7.      This Court has jurisdiction over this action pursuant to the Fair Labor Standards

Act of 1938 (“FLSA”) (as amended), 29 U.S.C. § 216(b), and 28 U.S.C. §§ 1331, 1337.




                                                 2
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 3 of 8 PageID 3



                                           VENUE

       8.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) where Defendant may

be deemed to reside because Defendant conducts business within the Middle District of Florida.

                                          PARTIES

               Plaintiffs LATASIA M. HARPER and LAMAR A. HOWARD

       9.     HARPER and HOWARD were, at all material times, residents of Orange County,

Florida.

       10.    HARPER and HOWARD, at all material times, were covered, non-exempt

employees of Defendant within the meaning of the FLSA, 29 U.S.C. § 203(e) and (g).

       11.    Defendant employed HARPER and HOWARD as hourly paid warehouse

clerk/event workers in Orlando, Florida, at Spectrum Stadium.

       12.    During the Liability Period, HARPER and HOWARD, and all other similarly

situated hourly paid employees, worked their scheduled hours and more, but were not paid for all

hours worked because Defendant manipulated employees’ time records to reflect less hours than

what were actually worked.

                                          Defendant

       13.    Defendant, OVATIONS FOOD SERVICES, L.P., d/b/a SPECTRA FOOD

SERVICES & HOSPITALITY (hereinafter, “SPECTRA”) is a Foreign Limited Partnership with

operational headquarters in Philadelphia, Pennsylvania, conducts business in various locations

throughout the United States, is an enterprise engaged in an industry affecting commerce, and is

an employer as defined by 29 U.S.C. § 203(d) and (s)(1), which has employees subject to the

provisions of the FLSA, 29 U.S.C. § 207, in the facility where HARPER was employed.




                                               3
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 4 of 8 PageID 4



       14.      At all times material hereto, SPECTRA is an “enterprise engaged in commerce”

within the meaning of 29 U.S.C. § 203(s)(1) with annual gross sales in excess of $500,000 within

the meaning of the FLSA, and is thus subject to the requirements of the FLSA.

                           GENERAL FACTUAL ALLEGATIONS

       15.      The allegations in paragraphs 16 through 21 occurred during the liability period.

       16.      Defendant does not pay its hourly paid employees for all hours worked.

       17.      All hourly paid employees employed by Defendant are not exempt from the

overtime and minimum wage requirements of the FLSA pursuant to 29 U.S.C. § 213(a)(1).

       18.      All hourly paid employees employed by Defendant are entitled to be paid for all

hours worked.

       19.      All hourly paid employees employed by Defendant are entitled to be paid

overtime for all hours in excess of 40 during a seven-day workweek.

       20.      There are numerous persons similarly situated to Plaintiffs who are, or were,

employed as hourly paid employees for Defendant during the liability period.

       21.      During the liability period, Defendant willfully and recklessly implemented a

scheme whereby its General Manager surreptitiously accessed employees’ time records and

manipulated those time records such that Defendant defrauded its hourly employees by stealing

employees’ time so that labor costs were reduced.

                           FIRST CLAIM – Unpaid Overtime Wages

       22.      The allegations in paragraphs 1-21 are incorporated by reference herein.

       23.      By its actions alleged above, Defendant willfully, knowingly and/or recklessly

violated the provisions of the FLSA, which requires employees to be paid one and a half times




                                                 4
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 5 of 8 PageID 5



their regular rate of pay for all hours worked in excess of 40 during each seven-day workweek,

29 U.S.C. § 207.

          24.   As a result of the unlawful acts of Defendant, Plaintiffs and all persons similarly

situated to them that have been subject to Defendant’s illegal time shaving scheme have been

deprived of overtime compensation in amounts to be determined at trial, and are entitled to

recovery of such amounts in addition to liquidated damages, pre-judgment interest, post-

judgment interest, attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and all employees similarly situated who join in this action

pray for this Court:

          A.    To authorize the issuance of notice at the earliest possible time to all SPECTRA

hourly employees who were employed by Defendant during the three years immediately

preceding the filing of this action. This notice should inform them that this action has been filed,

describe the nature of the action, and explain their right to opt into this lawsuit if they believe

that they worked hours for which they may not have been fully compensated during the Liability

Period;

          B.    To declare that Defendant has violated the overtime provisions of the FLSA, 29

U.S.C. 207, as to the Plaintiffs and persons similarly situated;

          C.    To declare Defendant’s violations of the FLSA to be willful;

          D.    To award Plaintiffs, and other similarly situated current and former SPECTRA

hourly employees, damages for the amount of the unpaid overtime wages and liquidated

damages, subject to proof at trial;




                                                  5
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 6 of 8 PageID 6



       E.       If liquidated damages are not awarded, then the Court should award, in the

alternative, prejudgment interest;

       F.       To make the same declarations and awards as prayed for in paragraphs A-E above

as to all persons who opt into this action pursuant to 29 U.S.C. § 216(b); and

       G.       To award Plaintiffs, and other similarly situated current and former SPECTRA

hourly employees, reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                 SECOND CLAIM – Unpaid Regular Wages (Non-Overtime)

       25.      The allegations in paragraphs 1, 2, 3, 4, 7, 8, 9, 11, 12 and 13 are incorporated by

reference herein.

       26.      Defendant does not pay its hourly paid employees for all hours worked.

       27.      All hourly paid employees employed by Defendant are entitled to be paid for all

hours worked.

       28.      There are numerous persons similarly situated to Plaintiffs who are, or were,

employed as hourly paid employees for Defendant during the liability period.

       29.      During the liability period, Defendant willfully and recklessly implemented a

scheme whereby its General Manager surreptitiously accessed employees’ time records and

manipulated those time records such that Defendant defrauded its hourly employees by stealing

employees’ time so that labor costs were reduced.

       30.      As a result of the unlawful acts of Defendant, Plaintiffs and all persons similarly

situated to them that have been subject to Defendant’s illegal time shaving scheme have been

deprived of straight-time compensation in amounts to be determined at trial, and are entitled to

recovery of such amounts in addition to pre-judgment interest, post-judgment interest, and

attorneys’ fees and costs.




                                                 6
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 7 of 8 PageID 7



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs and all employees similarly situated who join in this action

pray for this Court:

          A.      To authorize the issuance of notice at the earliest possible time to all SPECTRA

hourly employees who were employed by Defendant during the three years immediately

preceding the filing of this action. This notice should inform them that this action has been filed,

describe the nature of the action, and explain their right to opt into this lawsuit if they believe

that they worked hours for which they may not have been fully compensated during the Liability

Period;

          B.      To declare that Defendant has violated Florida Common Law, as to the Plaintiffs

and persons similarly situated;

          C.      To award Plaintiffs, and other similarly situated current and former SPECTRA

hourly employees, damages for the amount of the unpaid wages and statutory interest, subject to

proof at trial;

          D.      To make the same declarations and awards as prayed for in paragraphs A-C above

as to all persons who opt into this action pursuant to 29 U.S.C. § 216(b); and

          E.      To award Plaintiffs, and other similarly situated current and former SPECTRA

hourly employees, reasonable attorneys’ fees and costs pursuant to Florida Statutes § 448.08.

                                             JURY DEMAND

          Plaintiffs demand trial by jury.




                                                  7
 Case 8:20-cv-01355-MSS-TGW Document 1 Filed 06/11/20 Page 8 of 8 PageID 8



                                  CONSENT TO JOIN
                              PURSUANT TO 29 U.S.C. §216(b)

       I, LATASIA M. HARPER, hereby consent and agree and opt-in to become a Plaintiff in this

lawsuit brought under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.


/s/ Latasia M. Harper
Latasia M. Harper


                                  CONSENT TO JOIN
                              PURSUANT TO 29 U.S.C. §216(b)

       I, LAMAR A. HOWARD, hereby consent and agree and opt-in to become a Plaintiff in this

lawsuit brought under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.


/s/ Lamar A. Howard
Lamar A. Howard




Dated: June 11, 2020
Plantation, Florida
                                             Respectfully submitted,

                                             /s/Robert S. Norell
                                             Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                             E-Mail: rob@floridawagelaw.com
                                             James A. Peterson, Esq. (Fla Bar No. 645621)
                                             E-Mail: james@floridawagelaw.com
                                             ROBERT S. NORELL, P.A.
                                             300 NW 70th Avenue
                                             Suite 305
                                             Plantation, Florida 33317
                                             Telephone: (954) 617-6017
                                             Facsimile: (954) 617-6018
                                             Counsel for Plaintiffs HARPER and HOWARD




                                                8
